Mr. Justice Black,
dissenting.
Respondent Woodle, an attorney, sued petitioner, a corporation, for lawyer’s fees. The company defended in part on the ground that Woodle had been guilty of malpractice in rendering the contested services. The corporation also wanted to file a counterclaim for damages arising from this alleged malpractice, but the company’s lawyer would not do so. Petitioner was unable to find any lawyer who would file the claim and so the company’s manager, not himself a lawyer, filed a counterclaim. The trial court dismissed the pleading, apparently because it had not been prepared by a lawyer and under Ohio law corporations can appear in court only when represented by counsel.
After considerable procedural juggling the Supreme Court of Ohio dismissed the company’s appeal, stating that “no substantial constitutional question exists *908herein.” It is uncertain whether this dismissal rested on some state rule of appellate procedure, or whether the Supreme Court decided that petitioner did not have a right to present its claim without the assistance of a lawyer.
Petitioner argues that it has been denied due process of law and that, since a natural person could have presented this claim without counsel, it has been denied equal protection of the laws. A fundamental basis of our courts is that their doors are always open to suitors with arguable claims, and a decision denying a corporation the right to appear without counsel would present a substantial constitutional issue. Since the record is not altogether clear as to why the dismissal of the company’s claim was upheld, I would grant certiorari, vacate the judgment below, and remand the case to the Supreme Court of Ohio for clarification of the grounds of decision in this case.